Exhibit 10.1

CONTRACT FOR SALE AND PURCHASE

This Contract for Sale and Purchase (“Agreement”) is made this 15th day of
October, 2014 between Costco Way 8, LLC (“Seller), and IPT Acquisitions LLC, a
Delaware limited liability company, or its assignee, (“Purchaser”).

1. Sale - Purchase. Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, in accordance with the terms hereof, that certain real
property located at Block 78.1, Lot 1.1, on the tax map of Monroe Township,
commonly known as 1 Jebara Way, Monroe Township, New Jersey more particularly
described in Exhibit A, attached hereto and made a part hereof (“Parcel”), and
all buildings and improvements on the Parcel (the, “Improvements”). (The Parcel
and Improvements being sometimes referred to herein as the “Property” or the
“Premises”).

The following are also included in this sale:

(a) all right, title and interest of the Seller, if any, in and to (i) all
intangible property associated with the Premises including the name and all
assignable approvals, permits, licenses, trade names and trademarks used in
connection with the Premises and (ii) that certain lease agreement dated
November 15, 2011 by and between Bonita Warehouse LLC (“Tenant”) and Seller, as
amended by that certain First Amendment to Lease dated August 29, 2013 (as
amended, the “Lease”).

(b) any rights and appurtenances pertaining to the Premises, including, without
limitation, air and development rights, roads, alleys, easements, straits and
was adjacent to the Premises, rights or ingress and egress thereto, any strips
and gores within or bounding the Premises and in profits or rights or
appurtenances pertaining to the Premises (the “Appurtenant Rights”).



--------------------------------------------------------------------------------

2. Purchase Price and Terms. The Purchase Price (“Purchase Price”) for the
Parcel and Improvements shall be Twenty-Three Million Four Hundred Seventy-Three
Thousand Six Hundred and 00/100 ($23,473,600.00) by Purchaser to Seller as
follows:

(a) Two (2) business days following receipt by Purchaser of a fully executed
counterpart original of this Agreement, Purchaser shall deliver by wire transfer
to First American Title Insurance Company, in its capacity as an escrow agent
(“Escrow Agent”), the amount of $500,000.00 (the “Initial Deposit”).
Furthermore, in the event this Agreement has not then been terminated and is in
full force and effect, no later than two (2) business days following the last
day of the Due Diligence Period (hereinafter defined), Purchaser shall deliver
by wire transfer to Escrow Agent to amount of $500,000.00 (the “Additional
Deposit”). The Initial Deposit and, if and to the extent deposited, the
Additional Deposit, together with any interest earned thereof, shall be referred
to as the “Deposit.” At Closing, the Deposit shall be credited against the
Purchase Price. Escrow Agent shall deposit and hold the Deposit pursuant to the
provisions of Section 13 hereof and the Deposit shall be retained by Seller or
returned to Purchaser in accordance with the terms and conditions of this
Agreement.

3. Representations by Seller.

(a) Environmental Representations.

Seller represents that Seller’s NAICS Code is 531120. Seller further represents
that Tenant uses the subject Property for warehousing and distribution of
prepackaged non-hazardous/non-regulated products; Tenant’s NAICS Code has not
been provided by the Tenant; and Seller shall use reasonable efforts to obtain
same within thirty (30) days of the date of this Agreement.



--------------------------------------------------------------------------------

(1) To the best of Seller’s knowledge there has been no federally, state,
locally or privately funded or ordered removal or remedial action affecting the
Property and, to the best of Seller’s knowledge, there is no basis for any such
action. Seller has at all times during its ownership of the Property disposed of
all wastes, hazardous or otherwise, generated by the use of the Property in
accordance with applicable laws.

(2) To the best of Seller’s knowledge, (i) there have been and currently are no
hazardous substances, as such term is defined by any applicable law on, in or
beneath the Property, (ii) no landfill has ever been operated on the Property,
(iii) no portion of the Property has been used to refine, produce, store,
handle, transfer, process or transport any hazardous substances, and (iv) there
are no underground storage tanks on the Property and, to the best of Seller’s
knowledge, no underground storage tanks have been removed from the Property;

(3) Seller has not received any notice of and, to the best of Seller’s
knowledge, there are no violations of any New Jersey or federal environmental
laws including but not limited to the Industrial Site Recovery Act (“ISRA”), the
New Jersey Spill Compensation and Control Act, and the rules and regulations
promulgated by the New Jersey Department of Environmental Protection (NJDEP)
pursuant thereto. To the best of Seller’s knowledge, no notices of violation of
environmental law, regulation, order or requirement applicable to the Property
have been received by Seller and remain uncured, and the Seller has no reason to
believe that any such notices may or will be received. No lien has attached to
the Property pursuant to CERCLA or as a result of the provisions of the Spill
Act; to the best of Seller’s knowledge and without any independent
investigation, the property is not listed on the CERCLIS list. To the best of
Seller’s knowledge, Seller has complied with, and the Property and Tenant are in
full compliance with, all requirements that may be applicable to the Property
under ISRA. To the best of the Seller’s knowledge, neither the Property nor the
transactions contemplated herein are subject to the requirements of ISRA.



--------------------------------------------------------------------------------

(b) To the best of Seller’s knowledge there are no underground storage tanks in
or under the Parcel or Improvements.

(c) To the best of Seller’s knowledge neither the Parcel nor the Improvements
are in violation of any applicable zoning, ordinances or requirements, building,
electrical, plumbing or fire codes, environmental laws, regulations or
requirements, and the Seller has received no notice of any pending or threatened
violations or enforcement actions with respect to any of the foregoing.

(d) Seller is not aware of any pending or threatened special or added
assessments with respect to the Parcel or the Improvements.

(e) Seller is not aware of any pending or threatened condemnations or other
taking by the governmental authorities with respect to the Parcel or the
Improvements.

(f) To the best of Seller’s knowledge all systems within the Improvements are
currently in working order and the roof is free of leaks.

3.1 Additional Seller’s Representations

Seller represents and warrants to Purchaser that:

3.1.1 Leases:

(a) All leases and tenancies affecting the Premises on the date hereof are
accurately described on Exhibit D; the data set forth on the Exhibit is true and
correct; there are no other leases or rights of possession or occupancy in the
Premises other than those set forth on Exhibit D; true and complete copies of
the Lease and all amendments, guarantees and other documents relating thereto
have been delivered to the Purchaser.



--------------------------------------------------------------------------------

(b) Seller has made all material performance required to be made by Seller with
respect to the Leases; there are no actions or proceedings pending against
Seller; and Seller has not received any notice claiming that Seller is in
default under any Lease.

(c) Except as listed on Exhibit D, Seller has not given any notice to any Tenant
claiming that such Tenant is in default under any Lease, and no tenant is in
material default under its individual lease, nor is Seller aware of any event
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or event of default on the part of any Tenant. There are no
actions or proceedings pending against any Tenant.

(d) No tenant or other person has an option to purchase any part of the
Premises.

(e) No tenant is entitled to rental concessions or rent abatements for any
period subsequent to the anticipated date for Closing, except as may be set
forth in the Lease.

3.1.2 Premises

(a) All contractors, subcontractors, and other persons or entities furnishing
work, labor, materials or supplies to the Premises prior to Closing have been
paid in full and will have been paid in full as of Closing.

(b) The use being made of the Premises is in material conformity with the
certificates of occupancy issued for the Premises, and Seller has received no
notice of the revocation of any permit affecting the Premises.

(c) Seller has not received any notice that the zoning classification of the
Premises will be changed.

(d) To the best of Seller’s knowledge, all licenses, permits, easements and
rights-of-way required from all governmental entities having jurisdiction over
the Premises or from private persons or entities have been obtained for the
normal use and operation of the Premises. Purchaser shall during due diligence
verify that all permits have been obtained and are in good standing.



--------------------------------------------------------------------------------

(e) Other than those matters which are set forth on the Survey (hereinafter
defined) and Title Report (hereinafter defined), or identified in other
provision of this Agreement, there are no agreements, written or oral, affecting
the Premises and, to the best of Seller’s knowledge, there are no adverse
parties in possession of the Premises. At the Closing, there will be no service
agreements, unpaid bills or claims against Seller which may give rise to a lien
against the Premises. Except for the agreement regarding lease commissions
described on Exhibit B (the “Commission Agreement”), Seller is not a party to
any contracts, agreements, leases, licenses, options to purchase, bills or
understandings of any nature, written or oral, formal or informal, which
Purchaser will be required to assume or pay or to which Purchaser may, as a
consequence of entering into or closing this Agreement may become bound, without
Purchaser’s express and prior written consent. A true and complete copy of the
Commission Agreement has been delivered to the Purchaser.

(f) Seller has not received written notice of any special assessments with
respect to betterments or improvements, confirmed or pending, against the
Premises; no unpaid assessments for public improvements are presently pending
against the Premises.

(g) To the best of Seller’s knowledge, there are no pending or threatened
condemnation or eminent domain proceedings which would affect the Premises or
any part thereof.

(h) Exhibit as set forth in Exhibit C, there are not any proceedings pending or
presently being prosecuted for the reduction of the assessed valuation of taxes
or other impositions payable in respect of any portion of the Premises. Seller
may, with the consent of



--------------------------------------------------------------------------------

Purchaser institute a tax appeal with regard to the Property. Seller will
promptly provide Purchaser copies of all documents, pleadings, filings and
correspondences regarding same and will not settle or compromise the appeal
without the consent of Purchaser. After closing (a) Purchaser shall be
responsible for the handling and costs of pursuing such appeal and shall further
have exclusive authority with regard to the handling and resolution of same; and
(b) any tax savings, adjustments, credits or refunds shall, on a net after cost
basis, be equitably allocated between the parties based upon the period of
ownership to which same relate.

Any Purchaser consent required herein shall not be unreasonably withheld,
conditioned, or delayed.

3.2 Seller Covenants.

(a) Seller shall not make or permit any material alteration or addition to the
Premises and shall not make any structural modification to the Premises without
the prior written consent of Purchaser.

(b) Seller hereby covenants and agrees with Purchaser that, except as set forth
in this Agreement from the date of this Agreement until Closing or prior
termination of this Agreement, Seller shall not, without the prior written
consent of the Purchasers:

(i) enter into any new Leases affecting the Premises.

(ii) Seller shall not grant any concessions or rent abatements for any period
following the Closing. Seller shall not apply all or any part of the security
deposit of any tenant unless such tenant has vacated the Premises.

(iii) terminate, modify, amend or supplement the Leases.

(iv) enter into any contract affecting the Premises except for service contracts
that may be terminated without penalty effective as of the date of Closing.



--------------------------------------------------------------------------------

(c) Seller will continue to maintain the Premises in accordance with its current
standards of maintenance. In the event any notice of violation of any law,
regulation, order or requirement of any governmental agency is received by
Seller during the pendency of this Agreement, Seller shall cause the condition
giving rise to the violation to be abated and to pay any fines imposed in
connection with same prior to and as a condition of Closing. The foregoing shall
not prohibit or limit the Seller’s ability to conduct customary maintenance
operations or to implement emergency repairs without the Purchaser’s consent.

(d) Prior to Closing, the Seller shall not cause or permit the Property to be
used to generate, manufacture, refine, transport, treat, store, handle, dispose,
transfer, produce or process hazardous substances or other dangerous or toxic
substances or solid waste.

(e) Seller shall remove the Property from the market for sale, and not solicit,
accept, entertain or enter into any negotiations or agreements with respect to
the sale or disposition of any or all of the Property, or any interest therein,
or sell, contribute or assign any interest in the Property.

(f) Seller shall not directly or indirectly (i) sell, contribute, assign or
create any right, title or interest whatsoever in or to the Property, (ii) cause
or permit any mortgage, deed of trust, lien, assessment, obligation, interest,
encroachment or liability whatsoever to be placed of record against the Property
or (iii) enter into any agreement to do any of the foregoing.

3.3 Survival. All of Sellers’ Representations set forth in this Agreement
wherever located shall survive closing for a period of 12 months.

4. Title, Inspections and Contingencies.

(a) Seller represents that it is the fee owner of the Property and that it has
the authority and power and will convey marketable title of record to the
Property such as will be insurable at regular rates by a title insurance company
licensed to conduct business in New Jersey, subject to the following:



--------------------------------------------------------------------------------

(i) easements and restrictions of record;

(ii) the liens of real estate taxes and assessments provided same are not yet
due and payable;

(iii) such facts as may be demonstrated by an accurate survey;

(iv) zoning and building regulations, laws, ordinances and requirements adopted
by any governmental or municipal authority having jurisdiction thereof, and
amendments and additions thereto which relate to the Property, provided that
none are currently violated; and

(v) standard printed exceptions in the current ALTA form of title insurance
policy;

(b) Title Search. Purchaser agrees to promptly obtain, at Purchaser’s sole cost
and expense, a title report of the Property (the “Title Report”) from First
American Title Insurance Company (the “Title Company”), and a survey of the
Property (the “Survey”) by a licensed New Jersey Surveyor, and to furnish a copy
of said title report and survey to Seller promptly after Purchaser receives
each, but in no event later than the end of the Due Diligence Period. If
anything in said Title Report or Survey constitutes a title defect (as
determined by Purchaser in its sole discretion), then Purchaser shall promptly
give notice thereof to Seller specifying in detail such title defect(s), but in
no event later than 12:01 p.m. on the last day of the Due Diligence Period (time
being of the essence with respect to said time and date) or Purchaser shall be
deemed to have waived all objections based upon such title defect(s), or not
cure, satisfy and/or discharge same. Furthermore, Purchaser shall be permitted
to object to any matters first



--------------------------------------------------------------------------------

disclosed to Purchaser subsequent to the initial date of the Survey and/or Title
Report by providing notice thereof to Seller no later than five (5) business
days following receipt by Purchaser of the updated Survey and/or the updated
Title Report, as applicable, which disclosed such new matter. If Seller elects
by written notice delivered to Purchaser (which notice shall be delivered no
later than five (5) business days following delivery by Purchaser of the
applicable notice of title defects) not to cure, satisfy or discharge same, or
fails to timely deliver such written notice, Purchaser’s sole right shall be to
terminate this Agreement on written notice to Seller within five (5) business
days after Seller shall notify Purchaser that it is unable or does not elect to
cure, satisfy or discharge same, in which event the Deposit shall be returned to
Purchaser by Escrow Agent, and neither party shall have any further rights or
liabilities hereunder thereafter; provided, however, that if Purchaser shall not
so terminate this Agreement, Purchaser shall accept title subject to such title
defect(s) without reduction or abatement of the Purchase Price set forth above.
If the Seller elects to cure, but fails to do so, Purchaser shall have its
rights and remedies under paragraph 15 of this Agreement. It is distinctly
understood and agreed that, except as otherwise provided in this Agreement,
Seller shall not be required to bring any action or proceeding, take any steps,
or otherwise incur any expense to remove or cure any title defect(s) or
otherwise render title to the Property marketable. Notwithstanding anything
contained herein to the contrary, (i) any matters first disclosed to Purchaser
subsequent to the date of the Survey and/or Title Report that are caused or
consented to by Seller shall be removed and/or cured prior to Closing by Seller,
(ii) Seller shall discharge and remove any and all liens and encumbrances
affecting the Property which secure an obligation to pay money (other than
installments of real and personal property taxes and liens for special
improvements not due and payable as of Closing) and (iii) in the event any title
defect or other title matter arises as a result of a default by Seller under
this Agreement, Purchaser shall have its rights and remedies under paragraph 15
of this Agreement.



--------------------------------------------------------------------------------

(ii) If Seller, in its absolute discretion, decides to cure, satisfy and/or
discharge any title defect(s), Seller shall be entitled to a reasonable
adjournment of the Closing to do so, not to exceed 30 days. Without limiting the
foregoing, if Seller, in its absolute discretion, decides to cure one or more
liens or encumbrances, then Seller may use any portion of the balance of the
Purchase Price to satisfy same, provided Seller shall simultaneously either
deliver to Purchaser at Closing instruments in recordable form sufficient to
satisfy such liens or encumbrances of record, together with the cost of
recording or filing said instruments.

(c) Except as set forth in this Agreement, Purchaser shall purchase the Parcel
and Improvements “AS IS” as of the date of this Agreement, subject to reasonable
use, wear and tear between the date of this Agreement and Closing.

(d) It is understood and agreed that Seller makes no representation or warranty,
either express or implied, with respect to the zoning or other municipal
ordinances applicable to the Premises. Without limiting the generality of the
foregoing, Seller makes no representation or warranty, either express or
implied, as to whether applicable zoning and other ordinances permit the use of
Premises for the purposes desired or anticipated by Purchaser.

(e) Due Diligence. To the extent not previously delivered to Purchaser, Seller
shall within five (5) days of the full execution hereof deliver to Purchaser all
of the agreements, documents, records, reports and other items relating to the
Property, including, without limitation, evidence of Seller’s property insurance
with respect to the Property (the “Insurance Documentation”) [all such documents
delivered, together with any documents made available, the “Documents”] that are
in its possession or reasonable control. Except as expressly set forth



--------------------------------------------------------------------------------

in this Agreement, the Documents that are furnished or made available to
Purchaser pursuant to this Paragraph 4(e) are being furnished or made available
to Purchaser for information purposes only and without any representation or
warranty by Seller with respect thereto, express or implied, and may not be
relied upon by Purchaser. Purchaser shall, at all time prior to Closing,
including the period commencing as of the date hereof and ending forty-five
(45) days from the date hereof (the “Due Diligence Period”), to cause an
engineering and environmental inspection of the Property by a qualified
architect, engineer, or environmental inspection firm and to perform such other
inspections or evaluations (including measurement of the building) as Purchaser
deems appropriate. At all times prior to Closing, Purchaser shall at all times
keep all information obtained pursuant to any such inspection strictly
confidential provided, however, that (a) Purchaser may disclose such information
to Purchaser’s agents, attorneys, accountants, consultants, brokers, employees,
officers, directors, partners, managers, members, prospective lenders,
prospective partners, and/or any and all persons directly or indirectly acting
for or with Purchaser (collectively, the “Related Parties”) in connection with
the potential acquisition of the Property, and (b) the following materials and
information shall not be subject to the confidentiality obligations set forth
herein: (i) information which is or becomes generally available to the public
other than as a result of a wrongful disclosure by Purchaser; (ii) information
which reasonably can be demonstrated to be known to Purchaser or a Related Party
prior to its disclosure hereunder; (iii) information which becomes available to
Purchaser or a Related Party on a non-confidential basis from sources other than
Seller; and (iv) information which Purchaser or a Related Party may be required
to disclose pursuant to law, including without limitation, any disclosure
required by the United States Securities and Exchange Commission. All
inspections of the Premises shall take place during normal business hours, and



--------------------------------------------------------------------------------

on not less than three (3) days’ advance notice to Seller. Purchaser shall
permit a representative of Seller to be present at any such inspection.
Purchaser’s right to enter upon the Property and to inspect same shall be
conditioned upon Purchaser first furnishing Seller with proof satisfactory to
Seller that all of the inspections to be conducted upon the Property by
Purchaser shall be protected by liability insurance pursuant to a liability
insurance policy naming Seller as an additional insured thereunder and having a
single limit of not less than $2,000,000, which policy shall be in form and
issued by an insurance company reasonably satisfactory to Seller. Purchaser
shall indemnify, defend and hold harmless Seller from all claims or expenses
arising from such entry and/or inspections and such indemnification and hold
harmless provision shall survive the Closing or any other termination of this
Agreement and shall not be limited by any liquidated damages provision hereof.
In the event Purchaser is dissatisfied, in its sole discretion, for any reason
or for no reason, Purchaser shall have the right to terminate this Agreement by
written notice (“Termination Notice”) delivered to Seller and to Seller’s
attorney no later than 5:00 p.m. EST on the last day of the Due Diligence Period
in which event the Deposit shall be returned to Purchaser by Escrow Agent. TIME
IS OF THE ESSENCE for delivery of a Termination Notice on or before the 5:00
p.m. EST on the last day of the Due Diligence Period. In the event that
Purchaser does not terminate this Agreement prior to the expiration of the Due
Diligence Period as herein above provided, time being of the essence, Purchaser
shall be deemed to have waived its right to terminate this Agreement pursuant to
this provision. If Purchaser terminates this Agreement, Purchaser shall promptly
deliver to Seller the final, non-privileged, written results of all of the
inspections undertaken by Purchaser hereunder that are prepared by third parties
for Purchaser. Seller shall have the right to utilize such reports without
payment to Purchaser, provided such reports shall be delivered “as-is” and
without representation or warranty by Purchaser.



--------------------------------------------------------------------------------

5. Tenancies. The title of Seller to the Property at Closing shall be subject to
the rights of persons and/or entities which are currently tenants of the
Property pursuant to the Lease, as set forth on Exhibit D annexed hereto, and
persons, and/or entities which shall hereafter become tenants of the Property
pursuant to leases entered into in accordance with this Article 5 (the “Tenancy”
or “Tenancies” and any lease entered into in accordance with this Article 5
shall constitute a “Lease” hereunder and, together with the Lease, shall
constitute the “Leases” hereunder). It is distinctly understood and agreed that
Seller does not undertake or guarantee that the Tenancies existing on the date
hereof will be in force and effect at Closing, and Purchaser agrees that the
removal or vacation of tenants prior to Closing shall not give rise to any claim
on the part of Purchaser under paragraph 15 hereof. With Purchaser’s consent,
Seller shall have the right, but not the obligation, to institute summary
proceedings or take such other legal action as it desires in the event of any
default or failure of a tenant to perform under its lease prior to Closing. In
addition, with Purchaser’s consent (which shall not be unreasonably withheld,
conditioned, or delayed), Seller may apply the security deposit of any tenant
who is in default under such tenant’s lease prior to Closing. Seller may not
without the consent of Purchaser, lease any space now vacant or which may become
vacant between the date hereof and Closing, or modify or renew any existing
Tenancy. The expenses and costs incurred by Seller in connection with any such
lease for decorating, repairs and brokerage commissions pursuant to the
Commission Agreement, shall be prorated over the term of such lease and
Purchaser shall assume and pay such costs for the lease period from the Closing
Date to the date of expiration of such. Purchaser agrees to assume the
obligations of Seller under the Lease and the Commission



--------------------------------------------------------------------------------

Agreement first arising from and after the Closing Date (including, by way of
example and not limitation, any obligations under the Commission Agreement
relating to an expansion, extension, or renewal of a lease which event occurs
after the Closing Date), except that the Seller shall be solely responsible for
the lease commissions arising pursuant to agreements other than the Commission
Agreement and/or relating to the original Lease and initial term thereof.
Purchaser and Seller shall each indemnify the other from and against any
liability which may arise with respect to the Tenancies arising during their
respective ownership. Not later than forty-five (45) days prior to the Closing
Date, Seller shall submit to Tenant for execution an Estoppel Certificate in the
form attached hereto as Exhibit I (the “Tenant Estoppel”) and, at all times
thereafter, Seller shall use commercially reasonable efforts to cause Tenant to
deliver the Tenant Estoppel; provided that such efforts shall not require the
Seller to declare a default under the Lease or to institute litigation. Pursuant
to a license agreement in the form attached hereto as Exhibit J (the “License
Agreement”), during the period from the Closing Date through April 30, 2015 (the
“License Term”), Seller (and one or more of Seller’s affiliates currently
occupying the Property) shall be permitted to occupy the approximately 126,474
square feet of space in the Improvements more fully described in the License
Agreement. Seller shall pay a license fee under the License Agreement equal to
$40,000 per month (gross, but net of utilities) (the “License Fee”). During the
pendency of this Agreement, Purchaser shall have the right to seek tenants for
the property on terms acceptable to Purchaser, provided that (i) any such lease
will commence after Closing; (ii) any such efforts will not interfere with the
use or occupancy of the premises by Landlord or its Tenants; and (iii) Purchaser
shall not publicly advertise the Property for rent in any manner. With respect
to any other space that becomes vacant, Purchaser shall have the right to market
same consistent with the terms of preceding section. This provision shall
survive Closing.



--------------------------------------------------------------------------------

6. Service Contracts. Seller is a party to service contracts with respect to the
Property as set forth on Exhibit E annexed hereto (the “Service Contracts”).
Prior to Closing, Seller may modify or extend the existing Service Contracts or
enter into new Service Contracts. Purchaser agrees to assume the obligations of
Seller pursuant to the Service Contracts that Purchaser does not elect be
terminated arising from and after the Closing Date and shall indemnify Seller
from any liability which may arise under such Service Contracts from and after
the Closing. Purchaser shall have the right to direct Seller to terminate such
Service Contracts no less than sixty (60) days before Closing, effective as of
Closing, whereupon Seller shall cause such Service Contracts to be terminated at
or prior to Closing at Seller’s sole cost. Seller shall be responsible for
obligations under such service contracts accruing prior to closing and shall
indemnify and hold Purchaser harmless from same. This provision shall survive
Closing.

7. Personal Property. The sale shall include the racking currently erected in
the building (the “Racking”). There is no other personal property of Seller
included in this sale.

8. Representations Limited.

A. Purchaser acknowledges that it has or will be afforded the opportunity for
itself and its engineers, contractors and other representatives of its choosing,
to inspect the Property and all matters relating thereto. EXCEPT AS SPECIFICALLY
SET FORTH HEREIN THE PROPERTY WILL BE CONVEYED (“AS IS”, “WHERE IS”) AND WITH
ALL FAULTS AND SELLER MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER WHETHER
EXPRESSED, IMPLIED OR STATUTORY WITH RESPECT TO THE PROPERTY, THE AVAILABILITY
OF UTILITIES, ACCESS OF THE PROPERTY, TO



--------------------------------------------------------------------------------

PUBLIC ROADS, OR THE CONDITION, ADEQUACY OR SUITABILITY OF THE PROPERTY FOR
PURCHASER’S PURPOSES. PURCHASER AGREES THAT EXCEPT AS SET FORTH IN PARAGRAPH 3
OF THIS AGREEMENT PURCHASER IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF
SELLER OR ANY AGENT, EMPLOYEE, REPRESENTATIVE, DIRECTOR OR OFFICER OF SELLER,
AND THAT PURCHASER IS BUYING THE PROPERTY (“AS IS”, “WHERE IS”), SUBJECT TO ALL
FAULTS AND WITHOUT ANY EXPRESSED OR IMPLIED WARRANTIES OF ANY KIND, INCLUDING
BUT NOT LIMITED TO, MATERIALS, WORKMANSHIP, GOOD AND WORKMANLIKE CONSTRUCTION,
DESIGN, CONDITION, HABITABILITY, TENANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, MERCHANTABILITY OR THE ENVIRONMENTAL CONDITION OF THE PROPERTY AND THE
PRESENCE OF OR CONTAMINATION BY HAZARDOUS MATERIALS OR THE PRESENT OR PAST
EXISTENCE OF UNDERGROUND STORAGE TANKS AND SELLER HEREBY DISCLAIMS ANY SUCH
WARRANTY. PURCHASER HAS DETERMINED OR WILL HEREAFTER DETERMINE (1) THE PHYSICAL
CONDITION OF THE SUBJECT PREMISES AND THAT THERE IS NO DEFECT OR CONDITION WHICH
IS UNACCEPTABLE TO PURCHASER, (II) WHETHER ANY PORTION OF THE SUBJECT PREMISES
LIES IN ANY FLOOD PLAIN, FLOOD WAY OR SPECIAL FLOOD HAZARD AREA, (III) WHETHER
ANY GEOLOGICAL FAULT OR UNSATISFACTORY SOIL CONDITION EXISTS ON ANY PORTION OF
THE PROPERTY, AND (IV) THAT ALL ENVIRONMENTAL CONDITIONS RELATING TO THE
PROPERTY ARE ACCEPTABLE TO PURCHASER. Except as set forth herein Purchaser
releases Seller from all responsibility and liability regarding the condition or
utility of the Property and the Personal Property. It is expressly understood
and agreed that Seller shall not be obligated to make any alterations, repairs
or improvements to the Property.



--------------------------------------------------------------------------------

B. Purchaser affirms that except as specifically set forth herein Seller has not
made nor has Purchaser relied upon any representation, express or implied, or
promise made by Seller, or any of its employees or agents, or any broker, with
respect to the Property or its operation, except as specifically set forth in
this Agreement. Purchaser agrees that except as specifically set forth in
paragraph 3 of this Agreement any information of any type with respect to the
Property which Purchaser has received or may receive from Seller, or any of its
employees or agents of any broker, was furnished on the express condition that
Purchaser make an independent verification of the accuracy of any and all such
information, all such information being furnished without any warranty
whatsoever, except as specifically set forth in this Agreement. Purchaser agrees
that it shall not assert any liability against Seller and/or its agents and/or
its employees for furnishing such information. Nothing contained in this
paragraph 9 shall limit the express representations, covenants and indemnities
of Seller contained in this Agreement and/or the documents delivered by Seller
at Closing and the rights and remedies of Purchaser with respect thereto.

9. Closing. The consummation of the transaction contemplated by this Agreement
(the “Closing”) shall take place by escrow at the offices of the Title Company
at 10:00 a.m., on January 13, 2015 (the “Closing Date”). The following shall
take place at the Closing:

(a) Seller shall deliver to Purchaser a Bargain and Sale Deed with Covenants
Against Grantor’s Acts (the “Deed”) for the Property in the form attached hereto
as Exhibit F, along with a Seller Residency Certification, an Affidavit of
Consideration, FIRPTA certificate, evidence of corporate or limited liability
entity authority, an Affidavit of Title in a form customarily required by title
companies doing business in the State of New Jersey, a Bill of Sale in the form
attached hereto as Exhibit I and the License Agreement.



--------------------------------------------------------------------------------

(b) Seller shall assign to Purchaser its right, title and interest under the
Leases and Purchaser shall assume the obligations of the landlord under such
Leases, including, but not limited to, any brokerage commissions payable
pursuant to the Commission Agreement respect thereto, subject to the provisions
of paragraph 5 of this Agreement, pursuant to an instrument in the form attached
hereto as Exhibit G (the “General Assignment”).

(c) Pursuant to the General Assignment, Seller shall assign to Purchaser the
security deposits of tenants then actually being held by Seller, less any
security deposits applied by Seller by reason of defaults of tenants, and
Purchaser shall execute an agreement indemnifying Seller against any claim that
may be made by any tenant with respect to any security deposit assigned by
Seller to Purchaser. Purchaser’s obligation under this subparagraph shall
survive Closing.

(d) Seller shall deliver notices to Purchaser directed to the tenants of the
Property advising them of the transfer of title and directing such tenants to
make all future rental payments to Purchaser or its designee.

(e) Pursuant to the General Assignment, Seller shall assign to Purchaser the
Service Contracts affecting the Property that Purchaser has not elected to be
terminated pursuant to paragraph 6 of this Agreement (if any), and Purchaser
shall assume the terms thereof and indemnify Seller from any liability which may
arise under such Service Contracts from and after the Closing. Purchaser’s
obligation under this subparagraph shall survive Closing.

(f) Purchaser shall pay to Seller the balance of the Purchase Price as provided
by Article 2(b) of this Agreement and deliver counterparts of the License
Agreement, the Bill of Sale and the General Assignment.



--------------------------------------------------------------------------------

(g) Seller shall pay the New Jersey Realty Transfer Tax imposed in connection
with the conveyance.

(h) The parties shall execute and deliver to each other any other instruments
required to be delivered under any provisions of this Agreement, or reasonably
requested by the attorney for either party in connection with this transaction.

9.1 Other Closing Deliveries. Seller shall at Closing, also deliver:

(a) All certificates (including certificates of occupancy), licenses, permits,
authorization and approvals in Seller’s possession issued for or with respect to
the Premises by governmental and quasi-governmental authorities having
jurisdiction.

(b) All Leases (or copies thereof, certified by Seller).

(c) All keys and master keys in Seller’s possession or control.

(d) An assignment of all warranties and guaranties, if any of which Seller is
the beneficiary with respect to any portion of the Premises.

(e) Any and all other material correspondence, files, records and documents
within the possession or control of Seller or its agents or attorneys pertaining
to the ownership, use, operation or maintenance of the Premises, other than
matters that are privileged communications between Seller and its attorneys.

(f) The Tenant Estoppel executed by Tenant, if obtained by Seller.

9.2 Conditions to Closing. The following shall be conditions to Purchaser’s
obligation to close:

(a) There shall be no change in the title from that reflected in the Title
Report and all title matters that Seller obligated to cure and remove pursuant
to paragraph 4 of this Agreement shall have been cured and removed of record;



--------------------------------------------------------------------------------

(b) There shall be no material deterioration in the physical condition of the
Premises, ordinary wear and tear excepted.

(c) There shall not be existence of any material uncured breach of this
Agreement by Seller.

(d) The representations and warranties of Seller under this Agreement shall not
be untrue at time of closing.

(e) Seller shall deliver to Purchaser the Tenant Estoppel executed by Tenant and
such Tenant Estoppel shall be dated no earlier than 45 days prior to the Closing
Date and shall show no materially adverse matters, including, without
limitation, any default or purported default thereunder by any party.

If any condition specified in this paragraph is not satisfied on or before the
Closing Date, Purchaser may, at its option, and in its sole and absolute
discretion, (a) extend the Closing Date to allow Seller a sufficient time (but
not to exceed 15 days) within which to cure or satisfy such condition, (b) waive
any such condition which can legally be waived either at the time originally
established for Closing or at any time on or before the 15th day thereafter and
proceed to Closing without adjustment or abatement of the Purchase Price, or
(c) terminate this Agreement by written notice thereof to Seller, in which case
the Deposit shall be returned to Purchaser and neither Seller nor Purchaser
shall have any further obligations hereunder. In addition to (and
notwithstanding) the foregoing, if the failure of the condition is due to a
breach by Seller hereunder, Purchaser may pursue any of its remedies under
paragraph 15 hereof.

10. Adjustments at Closing.

(a) To the extent same are not paid directly by the Tenant, the following
adjustments are to be made at the Closing as of the close of business on the
Closing Date: (i) real estate



--------------------------------------------------------------------------------

taxes on the basis of the fiscal year for which assessed; (ii) water charges;
(iii) sewer rents; (iv) gas; (v) electric; (vi) any amounts prepaid with respect
to any Service Contracts, and (vii) any other items which shall be appropriate
for adjustments. If the Closing shall occur before a tax rate is fixed, the
apportionment of real estate taxes shall be upon the basis of the tax rate for
the immediately preceding year applied to the latest assessed valuation of the
Property.

(b) In addition to the adjustments set forth in paragraph 10(a) above, the rents
and additional rents (collectively, the “Rents”) of the Property actually
collected by Seller at the date of Closing shall be apportioned between Seller
and Purchaser based upon the number of days of the month in which closing occurs
for which each of them has title to the Property. Rents collected after Closing
shall be applied first to the Rents of tenants due to Purchaser for the period
following the Closing Date and then to Seller for the period prior to and
including the Closing Date. Any Rents collected after Closing which are
applicable to arrearages which arose during Seller’s period of ownership of the
Property shall be forthwith paid by Purchaser to Seller. At Closing, Seller
shall pay to Purchaser, as a credit against the Purchase Price, an amount equal
to the License Fee for the period from the Closing Date through the end of the
month in which the Closing occurs. The provisions of this Article 10B shall
survive the Closing.

(c) Any adjustment that for any reason is not apportioned at Closing shall be
apportioned as soon thereafter as practicable but in no event later than one
(1) year after Closing. The obligations hereunder shall survive the Closing
Date.

(d) If, at Closing, the Premises or any part thereof, shall be or shall have
been affected by special assessments which are or may become payable in annual
installments, of which the first installment is then a charge or lien or has
been paid, then for the purpose of this Agreement, all the unpaid installments
of any such assessment, including those which are to become due and payable and
to be liens upon the Premises affected thereby and shall be paid and discharged
by the Seller at Closing.



--------------------------------------------------------------------------------

(e) Commissions of leasing and rental agents for the initial term of any
existing Lease entered into before the date of Closing shall be and have been
paid exclusively by Seller. Pursuant to the General Assignment, Purchaser shall
assume the other obligations under the Commission Agreement first arising as a
result of an event (such as a renewal, extension or expansion of a lease) from
and after Closing and shall, subject to the preceding sentence, be responsible
for the commissions due thereunder, including for any expansion of the lease
premise, renewal, option, extension or other continued occupancy beyond the
initial Lease Term.

11. Brokers

(a) Real Estate Commission. Seller represents to Purchaser that Seller has
utilized no real estate broker with respect to this Agreement, except Jones Lang
LaSalle (Joel Lubin) (the “Broker”). Said Broker shall be paid a commission by
Seller upon closing of title in accordance with a separate written agreement
between the Seller and the Broker. Each Party represents to the other that it
has not dealt with any broker with respect to this Agreement except Broker. Each
Party hereby agrees to indemnify, defend and hold the other harmless from and
against all claims of any broker claiming by, through or under such Party. The
terms of this provision shall survive Closing.

12. Risk of Loss. In the event that all or any material part of the Parcel
and/or Improvements is damaged, destroyed, or condemned before Closing (as
reasonably determined by Purchaser), then Purchaser shall have the option of (i)
taking the Parcel and Improvements as is together with the insurance and/or
condemnation proceeds, as applicable, if any, or (ii) terminating this
Agreement, upon which event the Deposit will be returned to Purchaser by Escrow
Agent and



--------------------------------------------------------------------------------

neither Seller nor Purchaser shall have any further obligations hereunder. In
the event that access to the Property is affected in any material way by
casualty or condemnation, the Purchaser shall within 10 business days of the
notice of such condemnation or proposed condemnation have the right to terminate
this Agreement in which event the Deposit will be returned to Purchaser by
Escrow Agent, together with a letter from Seller to Purchaser acknowledging
Seller’s intent to return and cancel the Deposit. In the event Purchaser does
not so elect to terminate this Agreement pursuant to this paragraph 12 or in the
event less than a material part of the Parcel and/or Improvements is damaged,
destroyed, or condemned before Closing (as determined by Purchaser), then the
parties shall proceed to Closing pursuant to this Agreement and Seller shall
credit and assign to Purchaser any insurance and/or condemnation proceeds. At
all times prior to Closing, Seller shall maintain in force and effect insurance
coverages regarding the Property identical (including, without limitation, as to
levels of coverage and deductible amounts) to the coverages reflected in the
Insurance Documentation.

12.1 Loss from Environmental Events.

(a) In the event that prior to Closing there is a spill, discharge, release,
deposit or emplacement of any hazardous substance, as said term may be defined
by any applicable law, on or near the Premises which results or could with a
reasonable degree of probability result in contamination of the Premises unless
same was caused by Purchaser, its agents, servants or employees, Seller shall
perform all remediation activity to the reasonable satisfaction of Purchaser and
the NJDEP and, if necessary, the Closing shall be adjourned for a reasonable
period to permit Seller to complete such activities, provided that
notwithstanding Seller’s willingness to remediate, Purchaser shall have the
right to terminate this Agreement upon notice, in which event the Deposit shall
be returned to Purchaser by Escrow Agent and thereafter the parties shall have
no further rights against each other.



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event that the cost to remediate the
contamination exceeds $25,000, Seller shall have the right to terminate this
Agreement and the Deposit will be returned to Purchaser by Escrow Agent and the
parties shall have no further rights against each other; provided further that
if Purchaser agrees to be responsible for all costs associated with remediation
of the contamination in excess of $25,000, this Agreement shall remain in full
force and effect, the matter shall proceed to closing as set forth herein and
Purchaser shall be responsible for all required remediation; provided, however,
in the event the release was caused by Seller or any party under the control of
Seller following the date of this Agreement, the terms of this paragraph 12(b)
(including, without limitation, Seller’s right to terminate) shall not apply
with respect to such release and instead the terms of paragraph 12(a) shall
apply with respect thereto. With respect to the aforesaid $25,000 obligation of
Seller (or such lesser sum, as applicable), it is understood that Purchaser may
elect to perform all such remedial work and the $25,000 (or such lesser sum, as
applicable) amount shall be held in escrow from the sales proceeds due the
Seller by Escrow Agent during the pendency of the remedial work. Purchaser shall
have the right to use such funds on a periodic basis upon providing Escrow Agent
and Seller supporting documentation with respect to costs incurred for such
remedial work. Expenses shall include, but not be limited to, consulting fees,
laboratory fees, filing fees, attorney’s fees, and all other costs associate
with the remedial work.

13. Escrow Agent. The obligations and rights of the Escrow Agent pursuant to
this Agreement shall be subject to the following terms and conditions:

(a) The duties and obligations of Escrow Agent shall be determined solely by the
express provisions of this Agreement and no implied duties or obligations shall
be implied against Escrow Agent. Further, Escrow Agent shall be under no
obligation to refer to any other document between or among Purchaser and Seller
referred to in or related to this Agreement, unless Escrow Agent is provided
with a copy of such document and consents thereto in writing.



--------------------------------------------------------------------------------

(b) Escrow Agent shall not be liable to anyone by reason of any error of
judgment, or for any act done or step taken or omitted by Escrow Agent in good
faith, or for any mistake of fact or law, or for anything which Escrow Agent may
do or refrain from doing in connection herewith, unless caused by or arising out
of Escrow Agent’s actual and intentional misconduct or gross negligence.

(c) Escrow Agent shall be entitled to rely, and shall be protected in acting in
reliance, upon any writing furnished to Escrow Agent by either Purchaser or
Seller and shall be entitled to treat as genuine, and as the document it
purports to be, any letter, paper or other document furnished to Escrow Agent.
Escrow Agent may rely on any affidavit of either Purchaser or Seller or any
other person as to the existence of any facts stated therein to be known by the
affiant.

(d) If Seller shall become entitled to receive the Deposit, Escrow Agent shall
deliver the same to Seller and if Purchaser shall become entitled to receive the
Deposit, Escrow Agent shall deliver the same to Purchaser; provided, however,
that no delivery pursuant to this subsection shall be made by Escrow Agent until
the third (3rd) Business Day following the receipt or deemed receipt of notice
by Seller and Purchaser from Escrow Agent of its intention to so deliver, and
delivery of the Deposit made by Escrow Agent after the passage of such three
(3) Business Day period shall relieve Escrow Agent from all liability in
connection with the Deposit unless such delivery is proscribed by order of a
court of competent jurisdiction or objected to in writing by Seller or
Purchaser. If such delivery is objected to in writing by Seller or Purchaser
within such three (3) Business Day period, then Escrow Agent shall not make such
delivery of the Deposit until unanimously instructed in writing by Purchaser and
Seller, or is directed to make such disbursement by a court of competent
jurisdiction.

(e) In the event of any disagreement between Purchaser and Seller resulting in
adverse claims and demands being made in connection with or against the Deposit,
Escrow Agent shall refuse to comply with the claims or demands of either party
until such disagreement is finally resolved (i) by a court of competent
jurisdiction (in proceedings which Escrow Agent or any other party may initiate,
it being understood and agreed by Purchaser and Seller that Escrow Agent has
authority (but not the obligation) to initiate such proceedings), or (ii) by an
arbitrator in the event that Purchaser and Seller mutually and jointly determine
to submit the dispute to arbitration pursuant to the rules of the American
Arbitration Association, and in so doing Escrow Agent shall not be or become
liable to a party, or (iii) by written settlement between Purchaser and Seller.

(f) Purchaser and Seller each agree to jointly and severally indemnify and hold
harmless Escrow Agent against any and all losses, liabilities, costs (including
legal fees) and other expenses in any way incurred by Escrow Agent (except to
the extent the Escrow Agent willfully disregards any provision of this Agreement
to which it is bound) in connection with or as a result of any disagreement
between Purchaser and Seller under this Agreement or otherwise incurred by
Escrow Agent in any way on account of its role as Escrow Agent, except that
neither Purchaser nor Seller shall have any obligation to pay Escrow Agent any
fee for escrow services hereunder.



--------------------------------------------------------------------------------

(g) Escrow Agent in its sole discretion shall have the right to resign as Escrow
Agent under this Agreement, provided that it shall provide both Purchaser and
Seller with at least thirty (30) days written notice of such resignation
pursuant to the notice provisions of Section 16 herein. Upon any such
resignation, Escrow Agent shall transfer the Deposit to a successor Escrow Agent
jointly approved by Purchaser and Seller, whereupon the original Escrow Agent
shall have no further obligation or liability whatsoever as Escrow Agent under
this Agreement.

(h) Escrow Agent may deliver the Deposit into a court of competent jurisdiction
upon commencement by the Escrow Agent of an interpleader action in such court.
The reasonable out-of-pocket costs and attorneys’ fees of the Escrow Agent for
such interpleader action shall be paid by the losing party in such interpleader
action.

(i) The rights and immunities of Escrow Agent hereunder shall apply equally to
its partners, of counsel, associates, employees, affiliates and agents.

(j) Escrow Agent shall immediately forward to Seller’s counsel any
correspondence or notice received by the Escrow agent relating to the Deposit.

All of Escrow Agent’s obligations under this Agreement shall automatically
terminate upon delivering the Deposit to Purchaser or Seller pursuant to the
terms of this Agreement.

14. Notices. All notices or other communications made under this Agreement,
shall be in writing, delivered by a) hand delivery; b) certified mail, return
receipt requested, c) by Federal Express or any other nationally recognized
overnight carrier, or d) by electronic mail be deemed to have been given on the
date such notice is actually delivered (or transmitted in the case of electronic
mail) to the proper address, and shall be addressed as follows:

As to Seller:

Costco Way 8, LLC

1385 Broadway

Suite 606

New York New York 10018

Email: ajebara@zanadi.com

With a copy to:

W. Lane Miller, Esq.

1203 Route 9 South

Woodbridge, New Jersey 07095

Email: lane@wlmillerlaw.com



--------------------------------------------------------------------------------

As to Purchaser:

c/o Industrial Property Trust Inc.

518 17th Street, 17th Floor

Denver, Colorado 80202

Attention: Thomas McGonagle

Email: tmcgonagle@industrialpropertytrust.com

With a copy to:

Joshua J. Widoff

General Counsel

Industrial Property Trust Inc.

518 17th Street, 17th Floor

Denver, Colorado 80202

Email: jwidoff@dividendcapital.com

With a copy to:

Jeremy T. Bunnow

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

Email: jeremy.bunnow@bfkn.com

As to Escrow Agent:

First American Title Insurance Company

National Commercial Services

30 N. LaSalle Street, Suite 2700

Chicago, Illinois 60602

Attention: John E. Beckstedt Jr.

Email: jbeckstedt@firstam.com

15. Failure of Performance.

(a) If Purchaser defaults in its obligation to close under this Agreement, then
Seller shall have the right as its sole remedy to receive the Deposit as
liquidated damages in full settlement of any claims under this Agreement, in
which case this Agreement shall be terminated and the Parties shall have no
further obligations hereunder.



--------------------------------------------------------------------------------

The parties acknowledge that Seller’s retention of said deposit pursuant to this
provision is based upon the difficulty of assessing exact damages which shall be
actually suffered by Seller in the event of Purchaser’s breach, including the
costs to each party in the event such issue is litigated. Each party
acknowledges that such liquidated damage sum is a fair approximation of the
damages they expect Seller would be able to prove in the event of Purchaser’s
breach, arising out of and related to the Seller’s removal of the property from
the market, carrying costs until a new sale is accomplished, legal fees,
marketing costs, and similar expenses. The foregoing is not designed to be
exhaustive, but is merely representative of matters taken into account by the
parties in setting a liquidated damages amount.

(b) In the event of a default or breach hereunder by Seller, Purchaser’s sole
remedy with respect to such default or breach, shall be (i) to close title
hereunder without abatement, credit against or reduction of the Purchase Price
of any amount whatsoever, (ii) to sue for specific performance or (iii) subject
to Seller’s rights to cure any of the same as provided herein, to terminate this
Agreement and obtain a return of the Deposit by Escrow Agent. The foregoing
shall be without limitation on the remedies of Purchaser that survive Closing or
any termination of this Agreement. Upon such return, this Agreement shall be
null and void and neither party shall have any further rights or obligations
hereunder

16. Bulk Sale. Within forty-five (45) days after the full execution hereof,
Buyer shall file with the New Jersey Division of Taxation a Notification of
Sale, Transfer, or Assignment in Bulk (Form C-9600), together with the price,
terms and conditions of the sale contemplated hereunder, as required by the New
Jersey Division of Taxation (“Notification”). Seller shall cooperate with Buyer
in connection with the preparation and timely filing of such Notification. Buyer
shall promptly disclose any such notice received from the New Jersey Division of



--------------------------------------------------------------------------------

Taxation with Seller. Upon receipt of such notice, the amount set forth in such
notice, if any, shall be withheld from the Purchase Price at Close of Escrow and
will be delivered to the Escrow Agent (the “Bulk Sale Escrow Agent”), to be held
in escrow under a mutually satisfactory escrow agreement. Upon receipt by Buyer
or Seller of a tax clearance certificate issued by the New Jersey Division of
Taxation, Buyer or Seller shall inform each other and the Bulk Sale Escrow Agent
of same, whereupon the Bulk Sale Escrow Agent shall release the escrowed amounts
(or portions thereof not paid to the New Jersey Division of Taxation by
agreement from Seller) to Seller. Nothing herein shall be deemed to extend the
Closing Date beyond the Scheduled Closing Date and Buyer’s failure to secure any
of the foregoing documentation or any of the benefits of this Section 16 by the
Scheduled Closing Date shall not relieve the Buyer’s obligation to pay the
Purchase Price by the Scheduled Closing Date pursuant to the terms of this
Agreement.

17. Like-Kind Exchange.

(a) At Seller’s option, seller may convey the Property to Purchaser as a
like-kind exchange for other real property under Section 1031 of the Internal
Revenue Code and the regulations thereunder (the “Code”). In such event, Seller
may designate a Qualified Intermediary (as defined in the Code) to whom
Purchaser shall pay the Purchase Price for use by the Qualified Intermediary in
acquiring real property to be conveyed to Seller in exchange for the Property.
The rights and obligations under this Agreement may be assigned by Seller to the
Qualified Intermediary for the purpose of completing such exchange.

(b) Purchaser agrees to cooperate with Seller and the Qualified Intermediary, if
any, in a manner necessary to complete the aforesaid like-kind exchange (at no
material cost or liability to Purchaser).



--------------------------------------------------------------------------------

(c) Purchaser’s Tax Free Exchange.

Purchaser reserves the right to consummate this transaction pursuant to
Section 1031 of the Internal Revenue Code and the rules and regulations
promulgated thereunder. Seller’s sole obligation in connection with any such
exchange shall be to sell the Property to Purchaser or its assignee in exchange
for the Purchase Price and to execute such documents as may be required in
connection therewith.

 

18. Miscellaneous.

(a) Choice of Law and Construction. This Agreement shall be construed and
governed in accordance with the laws of New Jersey. This Agreement shall not be
more strictly construed against one Party than against the other by virtue of
the fact that it may have been physically prepared by one party or by its
attorneys.

(b) Partial Invalidity. In the event any term or provision of this Agreement is
determined to be illegal or otherwise invalid, such provision shall be deleted
and the remainder of this Agreement shall continue in full force and effect.

(c) Counterparts. This Agreement may be executed in counterparts, each of which,
when executed and delivered, shall be an original, but such counterparts shall
together constitute one and the same instrument.

(d) Litigation. In the event of any litigation arising under, or as a result of
this Agreement, the prevailing party shall be entitled to reimbursement of all
costs and expenses, including, without limitation, attorneys’ fees, through all
levels of appeal.

(e) Signatures. Each individual signator executing this contract individually
and personally represents and warrants that he is duly authorized to execute
this Agreement on behalf of and to bind the party for whom he signs.



--------------------------------------------------------------------------------

(f) Purchaser shall have the right to assign this contract to an affiliated
company, provided that in the event of such an assignment the original Purchaser
shall remain fully liable as direct obligor hereunder.

(g) Entire Agreement. This Agreement represents the sole agreement of the
Parties with respect to the subject matter hereof and supersedes all previous
oral or written agreements. No modification or amendment to the terms hereof
shall be binding on the Parties unless in writing and executed by the Parties.

(Signatures on the following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed in the manner set
forth below.

 

Seller Costco Way 8, LLC

By:

  LOGO [g806189g91n69.jpg]    

 

Purchaser IPT ACQUISITIONS LLC, a Delaware limited liability company

By:

  IPT Real Estate Holdco LLC, a
Delaware limited liability company,
its sole member By:   Industrial Property Operating
Partnership LP, a Delaware limited
partnership, its sole member By:   Industrial Property Trust Inc., a
Maryland corporation, its general
partner

By:

  LOGO [g806189g14m88.jpg]    

Name:

 

LOGO [g806189g10d95.jpg]

 

Title:  

SVP



--------------------------------------------------------------------------------

RECEIPT BY TITLE COMPANY

This Agreement, fully executed by both Seller and Purchaser, has been received
by Title Company this 15 day of Oct, 2014, and, by its execution hereof, Title
Company hereby covenants and agrees to be bound by the terms of this Agreement
that are applicable to the Title Company in its capacity as Escrow Agent.

 

TITLE COMPANY:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

/s/ Adriene Taylor

 

Name:

  Adriene Taylor  

Title:

  Escrow Assistant